Citation Nr: 0524189	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  04-10 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for a 
psychiatric disability and if so whether the reopened claim 
should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from August 1972 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted reopening of the claim seeking 
service connection for a psychiatric disability and then 
denied the reopened claim.  The Board has a legal duty to 
consider the new and material evidence issue regardless of 
the RO's actions.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).  


FINDINGS OF FACT

1.  Service connection for a psychiatric disability was 
previously denied by the Board in December 1987.  

2.  The present request to reopen that claim was received in 
March 2003.  

3.  The evidence received since the December 1987 decision 
includes evidence that relates to an unestablished fact 
necessary to substantiate the claim; is neither cumulative 
nor redundant of the evidence previously of record; and 
raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously denied claim seeking service connection for a 
psychiatric disability.  38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the Board found has found the evidence 
currently of record to be sufficient to substantiate the 
appellant's claim to reopen.  Accordingly, no additional 
development with respect to this matter is required under 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  

Service connection for a psychiatric disability was 
previously denied by the Board in December 1987 on the 
grounds that the immature personality diagnosed in service 
was a developmental abnormality for which service connection 
was not legally appropriate; and that the presence of a 
chronic acquired psychiatric disability was not shown by the 
service or postservice evidence of record at that time.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence received since the December 1987 decision by the 
Board clearly establishes that the appellant currently has 
paranoid schizophrenia which appears to have been initially 
diagnosed in March or April 1975 (24-25 months after 
discharge from service in March 1973) while the appellant was 
hospitalized at the VA Medical Center (MC) in Pittsburgh, 
Pennsylvania.  Other new medical evidence recently received 
(with a waiver) in August 2005 raises the possibility that 
the immature personality diagnosed in service may have been 
the initial manifestation of the appellant's current paranoid 
schizophrenia.  Under these circumstances, the Board has 
determined that new and material evidence has been received 
and affirms the RO's action in reopening the claim seeking 
service connection for a psychiatric disability.  


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim seeking service 
connection for a psychiatric disability is granted.  


REMAND

The appellant maintains that he was initially diagnosed with 
paranoid schizophrenia at the Pittsburgh (Highland Drive) 
VAMC in 1974 within one year of his discharge from service.  
As previously noted by the Board, the earliest such diagnosis 
currently of record dates from March or April 1975 while the 
appellant was hospitalized at the Pittsburgh 
(Oakland/University Drive) VAMC.  In a letter dated April 11, 
2005, a staff member at the University Drive VAMC indicated 
to the appellant that they were still searching for the 
missing Highland Drive VAMC medical records.  It does not 
appear to the Board that this search has ever been completed.  
The Board would point out that, if these missing medical 
records cannot be found, the RO must eventually determine 
that (and explain why) no further efforts to obtain these 
records are necessary (i.e., either because they never 
existed or because further efforts to obtain those records 
would be futile) (see 38 C.F.R. § 3.159(c)(2)).  

Medical evidence recently obtained by the appellant's 
representative from the Internet also raises the possibility 
that the immature personality diagnosed in service may have 
been an early manifestation of the appellant's current 
paranoid schizophrenia.  A medical opinion on this question 
would be most helpful to the Board in its appellate 
consideration of this reopened claim.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C.) for the 
following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should ensure that 
the search for missing VA psychiatric 
treatment records from the Highland Drive 
VAMC dating from 1974-75 is completed.  
If these records cannot be found, the AMC 
or the RO must explain why no further 
efforts to obtain these records are 
necessary (i.e., either because they 
never existed or because further efforts 
to obtain those records would be futile) 
(see 38 C.F.R. § 3.159(c)(2)).  

5.  If the missing VA medical records 
cannot be located or do not substantiate 
the presence of paranoid schizophrenia 
within one year of the veteran's 
discharge from service, the AMC or the RO 
should arrange for the veteran to be 
afforded a VA examination by a 
psychiatrist to determine the etiology of 
his current psychiatric disability.  The 
claims folders must be made available to 
and reviewed by the psychiatrist.  Any 
indicated studies should be performed.  
Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50% or greater probability) that the 
appellant's current paranoid 
schizophrenia is etiologically related to 
service, including whether the symptoms 
attributed to an immature personality 
disorder in service represented early 
manifestations of the currently diagnosed 
paranoid schizophrenia.  The rationale 
for all opinions expressed must also be 
provided.  

6.  The AMC or the RO should also 
undertake any other development it 
determines to be warranted.  Then, the 
AMC or the RO should readjudicate the 
current reopened claim on a de novo basis 
without reference to prior adjudications.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


